                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


YAN HUYNH,
                                    Civil No. 18-16797 (RMB/KMW)
     Plaintiff,
                                    OPINION
             v.

PAUL BEERY, STROEHMANN LINE
HAUL LP, BIMBO BAKERIES USA,
INC.,

     Defendants.



     This matter comes before the Court upon its sua sponte

inquiry into this Court’s subject matter jurisdiction over the

claims alleged in Plaintiff Yan Huynh’s Complaint [Dkt. No. 1],

filed on December 4, 2018.    Although Plaintiff’s Complaint

asserts that this Court has diversity jurisdiction over this

case under 28 U.S.C. § 1332, the Complaint simultaneously

indicates that Plaintiff and Defendant Bimbo Bakeries USA, Inc.

(“Bimbo”) are both residents of the Commonwealth of

Pennsylvania.     On February 15, 2019, the Court issued an Order

to Show Cause [Dkt. No. 8], requiring Plaintiff to respond

within five (5) business days, as to why this Court should not

dismiss this case for lack of subject matter jurisdiction due to

incomplete diversity of parties.    As of March 14, 2019,

Plaintiff has still not responded to this Court’s Order to Show
Cause.   The Court will DISMISS this case, without prejudice,

subject to reopening upon good cause shown by Plaintiff.


I.    DISCUSSION

      The Court lacks subject matter jurisdiction over this case,

under 28 U.S.C. § 1332, because Plaintiff and Bimbo are both

citizens of the same state. Jurisdiction under § 1332(a)

requires “complete diversity,” meaning that “no plaintiff can be

a citizen of the same state as any of the defendants.” Johnson

v. SmithKline Beecham Corp., 724 F.3d 337, 346 (3d Cir.

2013)(citing Grand Union Supermarkets of the V.I., Inc. v. H.E.

Lockhart Mgmt., Inc., 316 F.3d 408, 410 (3d Cir.2003)).

According to the Complaint, both Plaintiff and Bimbo are

citizens of Pennsylvania.    Therefore, this Court lacks

jurisdiction under § 1332.

      Furthermore, the Complaint alleges neither a federal cause

of action, nor a substantial question of federal law.      Plaintiff

asserts claims for negligence, negligent entrustment, respondeat

superior.   These are state law causes of action, meaning that

subject matter jurisdiction would also be inappropriate under 28

U.S.C. § 1331.


II.   CONCLUSION

      For the reasons set forth herein, the Court finds that it

lacks subject matter jurisdiction over Plaintiff’s Complaint.
Accordingly, the Court will dismiss this case, without

prejudice, subject to reopening upon good cause shown by

Plaintiff.   An appropriate Order shall issue on this date.


DATED: March 14, 2019

                               s/Renée Marie Bumb__________
                               RENÉE MARIE BUMB
                               UNITED STATES DISTRICT JUDGE
